Citation Nr: 0913074	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-40 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to August 11, 2004 for 
the grant of service connection for a left knee disability.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to 
August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.

The Board notes that the Veteran's claim of entitlement to 
service connection for a left knee disability was originally 
denied in a September 1982 rating decision.  The Board 
determines that a liberal reading of the Veteran's statements 
in disagreeing with the effective date assigned for service 
connection for his left knee disability reveals that the 
Veteran is arguing clear and unmistakable error (CUE) in a 
September 1982 rating decision that denied service connection 
for a left knee disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As indicated above, there is an outstanding claim of CUE in 
the September 1982 rating decision that denied the Veteran's 
original claim for service connection for a left knee 
disability.  The United States Court of Appeals for Veterans 
Claims has held that all issues "inextricably intertwined" 
with an issue certified for appeal are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).  The outcome of the Veteran's CUE 
claim impacts the adjudication of the Veteran's effective 
date claim; thus, the effective date claim is considered to 
be inextricably intertwined with the CUE claim. 

Accordingly, the case is REMANDED for the following action:

1.	Adjudicate the Veteran's claim of CUE 
in the September 9, 1982 rating 
decision.

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence, the Veteran's effective 
date claim should be readjudicated, to 
include all evidence received since the 
October 2007 statement of the case.  
The Veteran should then be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




